Citation Nr: 1633307	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  14-27 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for treatment purposes only, pursuant to 38 U.S.C. Chapter 17, for an acquired psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	Valerie Norwood, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from December 2000 to December 2004.  

These matters come before the Board of Veterans' Appeals (Board) from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a December 2014 videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

Although the Board regrets the additional delay, a remand is required for additional evidentiary development which is necessary prior to the Board's adjudication of the Veteran's claims on appeal.  Specifically, upon remand, VA must obtain an addendum opinion regarding the Veteran's claimed acquired psychiatric disorder, obtain any updated VA treatment records, and readjudicate the Veteran's intertwined claim of entitlement to service connection for treatment purposes only.  

The Veteran was afforded a VA PTSD examination in March 2011.  Therein, the VA examiner found that the Veteran's reported stressor met the diagnostic criteria and related to his fear of hostile military or terrorist activity; however, the examiner concluded that the Veteran's symptoms as reported did not meet the criteria for a diagnosis of PTSD; rather, the examiner diagnosed psychotic disorder and mood disorder which were less likely as not caused by or a result of the Veteran's active service, to include fear of hostile military or terrorist activity.  

Notably, VA treatment records from as early as February 2011 and as recent as September 2014 clearly document psychiatric diagnoses including bipolar disorder and PTSD.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Notably, although the March 2011 VA examination report contains a review of the Veteran's medical history and related records, the VA examiner apparently failed to acknowledge or reconcile the Veteran's diagnosis of PTSD as documented within VA treatment records.  

Therefore, upon remand, VA must obtain an addendum medical opinion regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Moreover, the examiner must also clearly address whether the Veteran has had any acquired psychiatric disorder which is related to his active service, including his reported stressor and/or fear of hostile military or terrorist activity, at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Additionally, the Board is mindful that outstanding VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim; therefore, any updated and relevant VA treatment records must also be sought upon remand.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c) (2016).  

Finally, the Veteran's claim of entitlement to service connection for treatment purposes only, pursuant to 38 U.S.C. Chapter 17, for an acquired psychiatric disorder, to include PTSD, is inextricably intertwined with his claim entitlement to service connection for an acquired psychiatric disorder, to include PTSD, also remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all of the Veteran's relevant, outstanding VA treatment records dated to the present.  If there is any negative response, this must be documented in the claims file and the Veteran must be properly notified.  

2.  Following the above, obtain an addendum opinion from the March 2011 VA examiner regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the March 2011 VA examiner is unavailable, an equally qualified examiner may be substituted.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  All appropriate testing should be conducted, including a full psychiatric examination of the Veteran if deemed necessary, and all pertinent findings reported.  A full and detailed rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.  

Specifically, the VA examiner should provide an opinion whether it is as likely as not (a 50 percent probability or greater) that the Veteran has any acquired psychiatric disorder, including PTSD, either currently or at any time since his claim was filed in July 2010, which is related to his active service, including his reported stressor involving fear of hostile military or terrorist activity; and whether it is at least as likely as not that the Veteran developed a psychiatric disorder within 2 years of service separation.

In rendering the above opinion, the examiner is must specifically reconcile any opinion rendered with VA treatment records which document psychiatric diagnoses including bipolar disorder and PTSD.  

3.  Thereafter, readjudicate the Veteran's claims on appeal, including his intertwined claim of entitlement to service connection for treatment purposes only, pursuant to 38 U.S.C. Chapter 17.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his attorney, and allow a reasonable opportunity for response before returning the matters to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




